Dismissed and Memorandum Opinion filed March 4, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00704-CV

                         LARRY M. CANTU, Appellant

                                          V.
                        MARGARET CURRAN, Appellee

       On Appeal from the County Court at Law # 4 and Probate Court
                          Brazoria County, Texas
                     Trial Court Cause No. CI048941

                  MEMORANDUM                       OPINION


      Appellant Larry M. Cantu, an inmate incarcerated in the Texas Department
of Criminal Justice, challenges the trial court’s dismissal of his civil action against
appellee, Margaret Curran. Because we conclude that appellant failed to comply
with the requirements of Chapter 14 of the Texas Civil Practice and Remedies
Code on appeal, we dismiss his appeal.

      On July 23, 2013, the trial court dismissed appellant’s case below for want
of jurisdiction. Appellant filed a timely notice of appeal on July 26, 2013. On
August 14, 2013, appellant filed an affidavit in support of his request to proceed as
indigent in this court. Appellant’s affidavit fails to comply with section 14.004(a)
of the Texas Civil Practice and Remedies Code, which states:

      An inmate who files an affidavit or unsworn declaration of inability to
      pay costs shall file a separate affidavit or declaration (1) identifying
      each suit, other than a suit under the Family Code, previously brought
      by the person and in which the person was not represented by an
      attorney, without regard to whether the person was an inmate at the
      time the suit was brought; and (2) describing each suit that was
      previously brought by (A) stating the operative facts for which relief
      was sought; (B) listing the case name, cause number, and the court in
      which the suit was brought; (C) identifying each party named in the
      suit; and (D) stating the result of the suit, including whether the suit
      was dismissed as frivolous or malicious under Section 13.001 or
      Section 14.003 or otherwise.

Tex. Civ. Prac. & Rem. Code Ann. § 14.004 (West Supp. 2013).

      Chapter 14 of the Texas Civil Practice and Remedies Code governs inmate
litigation when the inmate claims inability to pay costs. In its 2011 session, the
Texas Legislature amended Chapter 14; the amendments to Chapter 14 became
effective January 1, 2012. As amended, Chapter 14 now applies to “an action,
including an appeal or original proceeding, brought by an inmate in a district,
county, justice of the peace, or small claims court or an appellate court, including
the supreme court or the court of criminal appeals, in which an affidavit or
unsworn declaration of inability to pay costs is filed by the inmate.” Tex. Civ.
Prac. & Rem. Code Ann. § 14.002(a) (West Supp. 2013). “This means that the
requirements of Chapter 14 apply when inmates file an appeal or an original
proceeding in the appellate court the same as when they file actions in the district,
county, and justice courts.” Douglas v. Moffett, —S.W.3d—, — 14-12-00321-CV,

                                         2
2013 WL 6237255, at *1 (Tex. App.—Houston [14th Dist.] Dec. 3, 2013, no pet.
h.) quoting Douglas v. Turner, —S.W.3d—, —, 2013 WL 2245653, at * 1 (Tex.
App.—Waco May 9, 2013, no pet.). See also Hickman v. Tex. Dep’t of Criminal
Justice, No. 13–12–00437–CV, 2013 WL 3770916, at *2 (Tex. App.—Corpus
Christi July 18, 2013, no pet.) (mem. op.).

      When an inmate litigant files an affidavit or unsworn declaration of inability
to pay costs, Chapter 14 requires the inmate to file an additional affidavit or
declaration setting forth specific details on all previous actions filed pro se, other
than a suit brought under the Texas Family Code. Tex. Civ. Prac. & Rem. Code
Ann. § 14.004(a); Moffett, 2013 WL 6237255 at *2. Because the inmate’s list of
previous filings may change between the time the suit and appeal are brought, we
have concluded, as other courts of appeals have, that the decisions interpreting
these requirements of Chapter 14 at the trial court stage generally apply to appeals
and original proceedings brought in an appellate court on or after January 1, 2012.
Moffett, 2013 WL 6237255 at *3; see also Tex. Civ. Prac. & Rem. Code Ann. §
14.002(a); Atkins v. Herrera, Nos. 10–13–00283–CV, 10–13–00284–CV, 2013
WL 5526233, at * 1 (Tex. App.—Waco Oct. 3, 2013, no pet.) (mem. op.);
Weisinger v. State, No. 12-13-00152-CV, 2013 WL 3967659, at * 1 (Tex. App.—
Tyler July 31, 2013, no pet.); Hickman, 2013 WL 3770916, at * 2. We therefore
apply the decisions cited above to determine whether appellant complied with
Chapter 14.

      Appellant filed his notice of appeal and an accompanying affidavit of
indigence. But appellant did not file on appeal the required additional affidavit or
unsworn declaration of previous filings. Tex. Civ. Prac. & Rem. Code Ann. §§
14.002(a), 14.004(a).



                                          3
      Appellee raised these deficiencies in its brief filed February 3, 2014.
Appellant filed a reply brief on February 14, 2014, but did not respond to
appellee’s allegations that appellant has failed to comply with chapter 14 of the
Texas Civil Practice and Remedies Code.

      Because the requirements of Chapter 14 of the Texas Civil Practice and
Remedies Code now apply to inmate proceedings in appellate courts, and appellant
did not comply with those requirements on appeal, we dismiss his appeal. see
Moffett, 2013 WL 6237255 at *4.



                                            PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.




                                        4